PeR CüRIAm.
Upon the petition of Vincent Joseph Dixon, writ of habeas corpus issued to bring before the court his two children, Patricia Dixon and Michael Dixon, aged eleven and eight, respectively, now residing with their mother, petitioner’s wife, Juanita Runion Dixon, for the determination of the custody of these children. Petitioner and his wife are separated but not divorced.
Upon return of the writ the matter was fully heard by Judge Nettles, both petitioner and his wife introducing numerous affidavits. After hearing all the evidence Judge Nettles therefrom made findings of fact, and thereupon ordered that the custody of said children be awarded the mother, with right of petitioner to have the children for two months during school vacation and alternately on holidays. The cause was ordered retained for further orders as to the custody of the children. Petitioner appealed.
The facts found by the judge are supported by the evidence and they sustain the judgment entered.
This was a matter for the determination of the presiding judge who in this instance is the resident judge of the District. His judgment will not be disturbed.
Affirmed.
WinboRNe and HiggiNS, JJ., took no part in the consideration or decision of this case.